Citation Nr: 1013666	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1995 
with three years prior unverified active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

In an October 2007 decision, the Board granted service 
connection with respect to the Veteran's right knee 
disability and remanded to the RO for additional evidentiary 
development with respect to the claim of service connection 
for a left knee disability.  Specifically, the Board asked 
that the Veteran be afforded a more adequate medical opinion.  

In July 2008, the Board remanded the case again because the 
medical opinion was inadequate.  Unfortunately, the 
additional medical opinion obtained on remand is still 
inadequate.  

A video hearing was held in July 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for remand:  To ensure compliance with a prior remand 
and provide the Veteran with an adequate medical examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran seeks service connection for a left knee 
disability, diagnosed as degenerative joint disease.  He 
argues that his left knee degenerative joint disease was 
incurred as a result of intense physical training he 
performed on a regular basis during his twenty-four year 
period of active service.  In the alternative, he argues that 
his left knee arthritis is secondary to his service-connected 
right knee arthritis.

In an October 2007 decision, the Board granted service 
connection with respect to the Veteran's right knee 
disability and remanded to the RO for additional evidentiary 
development with respect to the claim of service connection 
for a left knee disability.  Specifically, the Board asked 
that the Veteran be afforded a more adequate medical opinion.  

The March 2008 examiner indicated that he had reviewed the 
Veteran's claims folder and noted that "X-rays back in 1995 
were normal for any arthritis."  The examiner concluded that 
it was unlikely that the Veteran's left knee arthritis was 
related to his service-connected right knee disability 
because "it's a natural occurring phenomenon and has not 
been found until the last few years."  

The Board found that in providing his opinion, it did not 
appear that the examiner fully reviewed the claims file in 
detail, as the 1995 X-ray study cited by the examiner was an 
x-ray of the Veteran's RIGHT knee and there was no indication 
that LEFT knee X-rays were performed in 1995.  

In addition, the Board noted that in providing his opinion, 
the examiner failed to comment on the likely date of onset of 
the Veteran's arthritis or as to whether the Veteran's left 
knee disability had been aggravated by the service-connected 
right knee disability, as the Board had requested.  

The Board therefore remanded this case again in July 2008 for 
another medical examination and opinion with complete 
rationale for conclusions reached.

Pursuant to this remand, the Veteran underwent another VA 
examination with the same examiner in June 2009.  Upon 
reviewing the Veteran's claims file and his prior examination 
reports and conducting a physical examination of the 
Veteran's left knee, the examiner opined that "it is not 
likely [the Veteran's] arthritis of his left knee is related 
to service or related to the right knee, but rather natural 
occurring phenomenon."  In a July 2009 addendum, the 
examiner further opined that "any aggravation from [the 
Veteran's] right knee is speculative."  

In a February 2010 Informal Hearing Presentation, the 
Veteran's representative contends that the medical examiner 
did not provide a rationale for his opinion.

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service; an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If 
the VA undertakes the effort to provide the Veteran with a 
medical examination, it must ensure that such exam is an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

As pointed out by the Veteran's representative, it does not 
appear that the June 2009 VA examination was an adequate one.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

With respect to the etiological relationship between the 
Veteran's left knee disability and service, the examiner does 
not appear to cite to the records reviewed or relied upon in 
making his ultimate determination.  In addition, the examiner 
failed to provide the rationale upon which his opinion was 
based.  The examiner recites the Veteran's medical history, 
but does not explain how his history helped him arrive at his 
determination.  A rationale must be elucidated by a 
discussion of the medical principles that apply to the 
medical facts relating to the Veteran's disability.  Also, 
the June 2009 VA examiner did not comment on the likely date 
of onset of the Veteran's current arthritis, as instructed in 
the July 2008 remand request.

With respect to the July 2009 addendum regarding whether the 
Veteran's left knee disability was aggravated by the 
Veteran's service-connected right knee disability, it is well 
established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus).  A speculative relationship cannot be the 
basis for finding that the evidence is in equipoise, or 
stated another way, that reasonable doubt exists.  38 C.F.R. 
§ 3.102(a) (reasonable doubt is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility).  Therefore, with respect 
to the issue of aggravation, the Board finds this examination 
to be inadequate as a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Jones v. 
Shinseki, No. 07-3060 (U. S. Vet. App. March 25, 2010).

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  While the Veteran's 
representative asserts that another remand "would serve no 
purpose," (See February 2010 Informal Hearing Presentation) 
the Board finds that a clarifying medical opinion is 
necessary for the purpose of determining the nature and 
etiology of the Veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
orthopedic examination for the purpose 
of determining the etiology and likely 
date or time of onset of his current 
left knee arthritis.  If the examiner 
who examined the Veteran in March 2008 
and in June/July 2009 cannot provide a 
rationale for his opinions, schedule 
the Veteran for an examination by an 
examiner who can provide reasons for 
the opinions.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to the 
following questions:

a.	Is it at least as likely as not 
that the Veteran's current left 
knee disability was manifest 
during his period of active duty 
or within one year of his 
separation from active service?  
Please note that x-ray in 1995 
pertained to the right knee, not 
the left.

b.	Is it at least as likely as not 
that the Veteran's current left 
knee disability is causally 
related to his active service or 
any incident therein, including 
physical training?

c.	Is it at least as likely as not 
that the Veteran's current left 
knee disability is causally 
related to the Veteran's service-
connected right knee disability?  

d.	Is it at least as likely as not 
that the Veteran's current left 
knee disability was or has been 
aggravated by the Veteran's 
service-connected right knee 
disability?

In providing these opinions, the 
examiner MUST provide a complete 
rationale upon which his or her 
opinion is based.  The examiner 
must include a discussion of the 
medical principles as applied to 
the medical evidence and facts 
used in establishing his or her 
opinion.  He or she is also 
advised that the term "at least as 
likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medical 
sound to find in favor of a 
certain conclusion as it is to 
find against it.  

2.	After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


